Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 18 July 2022 has been fully considered.

New ground of rejections has been made
	Applicant has amended his claims to include the solar or geothermal heat source to overcome the previous 102 rejections. However, a new 35 USC 103 rejection has been made.
	
35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-9, 11, 13-18, is/are rejected under 35 U.S.C. 103 as being unpatentable by US 2012/0039701 (Diddi) in view of US 2014/0150443 (Laing).
	Regarding independent claims 1, 13, Diddi discloses a waste heat recovery system, comprising: a Brayton cycle system comprising: a waste heat source (hot exhaust gas from gas expander 87), a heater (heat exchanger 76, heated by a waste heat source from gas expander 87 to produce a hot fluid (exhaust gas from gas expander 87, said gas expander 87 is driven by combusted fluid from a combustor 84) in figure 3, 14 in figure 1 and equivalent heaters in other figures) configured to circulate carbon dioxide (paragraph 23) vapor in heat exchange relationship with a hot fluid (hot air/fuel, exhaust gas, paragraph 25) to heat the carbon dioxide vapor; an expander (18, 64) coupled to the heater (14, 84) and configured to expand the carbon dioxide vapor; a cooler (30, or 78 to cooling circuit 90); a compressor (12, 62) configured to compress the carbon dioxide vapor fed through the cooler (90); and a heat exchanger (recuperator 74, paragraph 27) configured to circulate the carbon dioxide vapor from the expander (64) to the cooler (78, 90) in heat exchange relationship with the carbon dioxide vapor from the compressor (62) to the heater (84), wherein the expander (64) and the compressor (62) are mechanically coupled volumetric machines. (Diddi clearly discloses a hot fluid from the combustor 84 in figure 3. Thus, now by interpreting Diddi slightly differently, the heat exchanger 76 can be the heater, the exhaust combusted fluid from gas expander 87 is the hot fluid or waste heat source as claimed. In other words, the combustor 84 generates combusted fluid to drive the gas expander 87 (usually expander 87 is a gas turbine), then the exhaust hot gas from gas expander is used to heat  the heat exchanger 76.)
	Regarding claim 2, the expander can be turbine (paragraph 6) which is an impulse expander, paragraphs 19, 21 discloses radial/axial expanders.  
	Regarding claim 3, note paragraph 22 discloses multistage compressor/expander, the compressor has intercoolers 72.
	Regarding claim 11, paragraph 23 discloses output of expander 64 drive a power generation unit 63.
	Regarding claim 17, the compressor 62 is multistage compressor.
	Regarding claim 18, the burner in combustor 84 heats the hot fluid to drive the expander 87, then the hot fluid from expander 87 heats the heat exchanger 76.
	Regarding claims 21-22, the heater 76 does not receive or burn fuel.  Also, the exhaust gas is from the gas expander 87 as noted above.
	Diddi does not disclose that the waste heat source is either a solar heat source or geothermal heat source.
	Laing discloses in paragraph 23 that solar or geothermal heat sources can be used to heat a power system using carbon dioxide as working fluid.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use solar or geothermal heat source to heat the carbon dioxide in Diddi as taught by Laing for the purpose of providing appropriate heating level based on the solar or geothermal heat sources in order to obtain appropriate power output.
Regarding claims 7-8, 14-16, Diddi discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the specific temperatures/pressures ratios.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the temperatures/pressures ratios in these claims involves only change of proportions of the materials, or the result of “routine optimization”.  Since Diddi clearly discloses the same Brayton cycle with carbon dioxide, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific temperatures/pressures ratios and operating temperatures/pressures at various locations as claimed in Diddi for the purpose of achieving equivalent power output based on the specifically set temperatures/pressures.  

Regarding claim 9, Diddi teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the waste heat source is a gas turbine.  Laing teaches a waste heat source that is a gas turbine 40 to produce hot exhaust gas to drive a bottoming Brayton cycle.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a gas turbine in place of the gas expander 87 in Diddi as taught by Laing for the purpose of providing appropriate amount of heat.  Please also note that the gas expander 87 in Diddi is usually a gas turbine anyway.


Claims 4-6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0039701 (Diddi) in view of Laing and further in view of US 2015/0135767 (Currence).  Diddi as modified by Laing teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the intercooler has liquid coolant and separator drums.  Currence teaches a closed gas cycle having a compressor 42 with water-cooled intercooler 44, pump 48, and a separator drum 46 (paragraphs 41-42).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use liquid intercooler with separator drum and pump in Diddi as taught by Currrence for the purpose of cooling the inner stage based on the water temperature.


Claims 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0039701 (Diddi) in view of Laing and further in view of US 7637457 (Bennett).  Diddi teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach a frame, and crankcase assembly with crank pins, the compressor/expander are piston/cylinder types connected to the crankcase assembly through the crank pins.  Bennett teaches a closed gas cycle having a frame (figure 22), crankcase having crank pins, the compressor/expander are piston/cylinder types connected to the crankcase assembly through the crank pins (figures 21-22).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use frame, crankcase, crank pins, and piston-cylinder compressors/expanders connected with said crank pins in Diddi as taught by Bennett for the purpose of generating equivalent rotary power based on the piston-cylinder compressors/expanders.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/5/2022